     Case 5:17-cv-01415-AB-KK Document 259 Filed 03/25/19 Page 1 of 8 Page ID #:12697



 1     Mark D. Kemple (SBN 145219)
 2     kemplem@gtlaw.com
       Robert J. Herrington (SBN 234417)
 3     herringtonr@gtlaw.com
 4     Matthew R. Gershman (SBN 253031)
       gershmanm@gtlaw.com
 5     GREENBERG TRAURIG, LLP
 6     1840 Century Park East, Suite 1900
       Los Angeles, California 90067-2121
 7     Telephone: 310.586.7700
 8     Facsimile: 310.586.7800

 9     Attorneys for Defendants WAL-MART STORES, INC.
10     and WAL-MART ASSOCIATES, INC.,

11
                                   UNITED STATES DISTRICT COURT
12
                               CENTRAL DISTRICT OF CALIFORNIA
13

14     CHELSEA HAMILTON, et al.,                  CASE NO. 5:17-cv-01415 AB (KKx)
15
                     Plaintiffs,                  WALMART’S BENCH BRIEF
16                                                REGARDING THE LEGAL
       v.                                         QUESTION OF WHETHER 33
17
                                                  INDIVIDUALS WHO HAD NOT YET
18     WAL-MART STORES, INC., a                   BEGUN WORKING FOR WALMART
       corporation, WAL-MART                      DURING AWS ELECTIONS WERE
19
       ASSOCIATES, INC., a corporation and        “EMPLOYED”
20     DOES 1 through 50, inclusive,
21
                     Defendants.
22

23

24

25

26

27

28

            WALMART’S BENCH BRIEF REGARDING WHETHER 33 INDIVIDUALS WERE EMPLOYED AT AWS VOTE
     Case 5:17-cv-01415-AB-KK Document 259 Filed 03/25/19 Page 2 of 8 Page ID #:12698



 1     I.      WHETHER THE 33 PERSONS WHO RECEIVED AN OFFER OF AT-WILL
 2             EMPLOYMENT BUT HAD NOT STARTED WORK ARE “AFFECTED
               EMPLOYEES” IS A QUESTION OF LAW FOR THE COURT, AND THE
 3             ANSWER TO THE QUESTION IS “NO.”
 4             The AWS voting procedures set forth in Labor Code section 511 involve “affected
 5     employees.” As part of Plaintiffs’ challenge to the AWS election in this case, Plaintiffs
 6     moved for partial summary judgment arguing that the AWS was deficient because 33
 7     prospective at-will employees – individuals who had offers but who had not yet begun
 8     working for Walmart at the time of the AWS vote were “affected employees” who should
 9     have received notice and an opportunity to vote in the AWS elections. [Dkt. No. 168 at 12-
10     14.] The Court denied Plaintiffs’ motion. [Dkt. No 236 at 25.] Defendants filed a motion
11     in limine to preclude testimony from the 33 people who did not participate in the vote.
12     [Dkt. No. 199.] The Court deferred ruling on Defendants’ motion in limine pending further
13     briefing on the question. [Dkt. 245, at 7-8.]
14             As set forth below, Plaintiffs’ theory presents a (1) a question of law for the Court to
15     resolve, and (2) the law plainly shows that such persons were not “employees” at the time
16     of the vote.
17             Plaintiffs’ argument turns on the legal effect of a prospective at-will employee’s
18     consent to be employed in the context of Labor Code 511, which is an issue of statutory
19     interpretation for the Court – not the jury. See Martinez v. Combs, 49 Cal. 4th 35, 51
20     (2010), as modified (June 9, 2010) (stating that in determining when an individual is
21     “employed” under the Labor Code and Wage Orders, “[t]he question is ultimately one of
22     legislative intent, as ‘[o]ur fundamental task in construing a statute is to ascertain the intent
23     of the lawmakers so as to effectuate the purpose of the statute.’”) (quoting Day v. City of
24     Fontana, 25 Cal.4th 268, 272 (2001)). Further, questions of “contract formation” and
25     “employment” are for courts, not juries, to decide. See, e.g., Wall Data Inc. v. Los Angeles
26     County Sheriff's Dept., 447 F.3d 769, 786 (9th Cir. 2006) (finding district court properly
27     “declined to instruct the jury as to formation and construction of a contract” because under
28     California law “contract formation and interpretation are questions of law for the court to
                                                 1
            WALMART’S BENCH BRIEF REGARDING WHETHER 33 INDIVIDUALS WERE EMPLOYED AT AWS VOTE
     Case 5:17-cv-01415-AB-KK Document 259 Filed 03/25/19 Page 3 of 8 Page ID #:12699



 1     determine”) (citing In re Bennett, 298 F.3d 1059, 1064 (9th Cir. 2002)); Moreau v. Air
 2     France, 356 F.3d 942, 945 (9th Cir. 2004) (“The question of whether Air France should be
 3     considered a joint employer is a legal question . . . .”); Torres-Lopez v. May, 111 F.3d 633,
 4     638 (9th Cir. 1997) (“Whether an entity is a “joint employer” under the FLSA and AWPA
 5     is a question of law.”); Zhao v. Bebe Stores, Inc., 247 F. Supp. 2d 1154, 1157 (C.D. Cal.
 6     2003) (same).
 7           Here, not only is this a question of the formation of an “employment contract,” it is
 8     also a question of whether this is “employment” in the context of interpreting Section 511.
 9     Both questions are for the Court to decide, not the jury.
10           For example, settled law provides that at-will employment is a “unilateral
11     contract”—i.e., an agreement to pay in exchange for performance. 1 Witkin, Summary
12     11th Contracts § 210 (2018) (“A promise to pay given in return for the performance of
13     work or services constitutes an enforceable unilateral contract.”); Kavanagh v. City of Phx.,
14     87 F. Supp. 2d 958, 966 (D. Ariz. 2000) (“At-will employment contracts are unilateral and
15     typically start with an employer’s offer of a wage in exchange for work performed;
16     subsequent performance by the employee provides consideration to create the contract”);
17     Asmus v. Pac. Bell, 23 Cal. 4th 1, 10, n.4 (2000) (“An employment contract in which the
18     employer promises to pay an employee a wage in return for the employee’s work is
19     typically described as a unilateral contract.”). Thus, Walmart’s “Candidate Offer Form”
20     was, at most, an invitation to enter into a unilateral contract where the employee will work
21     and the employer will pay the employee (and perhaps offer additional benefits) for that
22     work. Put another way, the “offer” for at-will employment could not be “accepted”
23     without performing the work. Though the individual may have indicated an intent to enter
24     into the relationship—by colloquially “accepting” the “offer”—no consideration exists to
25     support the agreement until the employee commences work. For example, absent work by
26     Hamilton, she could not demand payment (consideration) from Walmart. Likewise, if
27     Hamilton did not show up on her first day or work, Walmart would have no remedy.
28           Consistent with this, and because the formation of a unilateral contract depends on
                                               2
          WALMART’S BENCH BRIEF REGARDING WHETHER 33 INDIVIDUALS WERE EMPLOYED AT AWS VOTE
     Case 5:17-cv-01415-AB-KK Document 259 Filed 03/25/19 Page 4 of 8 Page ID #:12700



 1     performance, a would-be employee’s subjective impression of when he or she was “hired”
 2     is not relevant or admissible at trial. See 1 Witkin Sum. Cal. Law Contracts § 116 (in
 3     contract formation “mutual consent is gathered from the reasonable meaning of the words
 4     and acts of the parties, and not from their unexpressed intentions or understanding”; judged
 5     by an “‘objective rather than the subjective test.’” (quoting Zurich General Acc. & Liab.
 6     Assur. Co., Ltd. v. Industrial Acc. Com., 132 Cal. App. 101, 104 (1933))); Donovan v. Rrl
 7     Corp., 26 Cal. 4th 261, 271 (2001) (contract formation turns on “objective
 8     manifestation[s]” of parties); Founding Members of the Newport Beach Country Club v.
 9     Newport Beach Country Club, Inc., 109 Cal. App. 4th 944, 956 (2003) (“California
10     recognizes the objective theory of contracts”).1
11           Further, because Walmart had the right to terminate the offer even after acceptance,
12     its “offers” were not actually offers at all, but rather invitations for the other party to make
13     an offer. See Sateriale v. R.J. Reynolds Tobacco Co., 697 F.3d 777, 791 (9th Cir. 2012)
14     (“‘A purported offer that reserves the power to withdraw at will even after an acceptance
15     should not be described as an offer at all, but as an invitation to submit an offer.””)
16     (quoting Corbin on Contracts § 2.19 (rev. ed. 1993)). Stated another way, acceptance of
17     the “offer” would, at most, result in an illusory contract, because either party could walk
18     away from the relationship without consequence at any time before the prospective
19     employee began work. Harris v. TAP Worldwide, LLC, 248 Cal.App.4th 373, 385 (2016)
20     (“A contract is unenforceable as illusory when one of the parties has the unfettered or
21
             1
               Walmart’s subjective impression is not relevant either, but to illustrate how out-of-
22     step Plaintiffs’ theory is with reality, Walmart—no doubt like most employers—
23     understood these prospective at-will employees were candidates and not employees until
       they began their first day of work and completed I-9 paperwork. [See Dkt. No. 172-3 at
24     ECF 95, Deposition of Jennifer Holden at 131:8-132:11 (“Q. So if you’re waiting sixty
25     days for this background check, when does the employee start? A. But they’re not my
       employee at the time . . . They’re still the candidate. Q. . . . When does this prospective
26     employee start? Because they’ve already accepted, right? A. Right. Q. So they’re a
27     prospective employee? A. Right. Q. Are they still a candidate even if they accepted? A.
       Yes, they still a candidate. . . . Q. Okay. So they’re still a candidate until they complete the
28     I-9? A. Correct.”).]
                                               3
          WALMART’S BENCH BRIEF REGARDING WHETHER 33 INDIVIDUALS WERE EMPLOYED AT AWS VOTE
     Case 5:17-cv-01415-AB-KK Document 259 Filed 03/25/19 Page 5 of 8 Page ID #:12701



 1     arbitrary right to modify or terminate the agreement or assumes no obligations
 2     thereunder.”); Mattei v. Hopper, 51 Cal.2d 119, 122 (1958) (“Without mutuality of
 3     obligation, any promise made under the contract is deemed illusory in nature and is
 4     unenforceable.”).
 5           For these reasons, the California Supreme Court has held time and again that,
 6     (1) though individuals often use the colloquial terms of “offer” and “acceptance,”
 7     employment only begins when the work is performed, and, therefore, (2) there are no
 8     employee rights or benefits for prospective employees, but rather such rights or benefits
 9     only attach once the employee actually starts work. See, e.g., White v. Davis, 30 Cal. 4th
10     528, 566 (2003) (“once a public employee has accepted employment and performed work
11     for a public employer, the employee obtains certain rights”) (emphasis added); In re
12     Marriage of Brown, 15 Cal. 3d 838, 845 (1976) (“an employee acquires a property right to
13     pension benefits when he enters upon the performance of his employment contract”)
14     (emphasis added); Kern v. City of Long Beach, 29 Cal. 2d 848, 852 (1947) (though court
15     had “stated in two recent decisions” that pension “vests upon acceptance of employment”
16     court characterizes rule as vesting when employee “has performed substantial services for
17     his employer”) (emphasis added).
18           Plaintiffs’ theory is also contrary to the intent of the California Legislature in
19     adopting the Labor Code – another question for the Court, not the jury. See Martinez ,
20     supra, 49 Cal. 4th at 51 (the question of whether an individual is “employed” under the
21     Labor Code and Wage Orders “is ultimately one of legislative intent, as ‘[o]ur fundamental
22     task in construing a statute is to ascertain the intent of the lawmakers so as to effectuate the
23     purpose of the statute’”); Day v. City of Fontana, 25 Cal. 4th 268, 272, 19 P.3d 1196
24     (2001) (confronting “issue . . . of statutory construction” and finding “[o]ur fundamental
25     task in construing a statute is to ascertain the intent of the lawmakers so as to effectuate the
26     purpose of the statute.”); Sea-Land Serv., Inc. v. Lozen Int’l, LLC., 285 F.3d 808, 813 (9th
27     Cir. 2002) (“The district court’s interpretation of a statute is a question of law that we
28     review de novo.”). If Plaintiffs’ theory were adopted, it would restrict an employee’s
                                               4
          WALMART’S BENCH BRIEF REGARDING WHETHER 33 INDIVIDUALS WERE EMPLOYED AT AWS VOTE
     Case 5:17-cv-01415-AB-KK Document 259 Filed 03/25/19 Page 6 of 8 Page ID #:12702



 1     freedom to change jobs in California, by immediately placing any employee that has
 2     accepted an offer from another employer but not yet resigned from their existing position
 3     in breach of their duty of loyalty to their existing employer. Employees often seek out a
 4     new job while still working in their current job, and do not want to resign from their
 5     existing employment unless and until they have first secured new employment. But, if
 6     Plaintiffs’ theory ever were adopted, employees could no longer do that because doing so
 7     would put them in breach of their duty of loyalty to their existing employer. As numerous
 8     California appellate courts explain, “an employer has the right to expect the undivided
 9     loyalty of its employees,” and California courts have found that duty breached by mere
10     involvement with another company, much less employment with it. Stokes, 41 Cal. App.
11     4th at 295 (preparation to compete a breach of duty of loyalty); Fowler v. Varian
12     Associates, Inc., 196 Cal. App. 3d 34, 37-38 (1987) (being “involved” and providing
13     “ideas” and “suggestions” on “business in general” to a competitor a breach of the duty of
14     loyalty); Puritas Laundry Co. v. Green, 15 Cal. App. 654, 660 (1911) (having an “interest
15     against his duty” is a breach of the duty of loyalty “no matter how much or how little time
16     he devotes to it”). The Court noted the absurdity of Plaintiffs’ theory at the Final Pretrial
17     Conference when the Court inquired of Plaintiffs whether extending offers for law clerk
18     positions to begin at future dates meant the clerks were employees prior to the start of the
19     clerkship. Under Plaintiffs’ theory, the clerkship candidate could not accept the Court’s
20     offer of a future clerkship unless and until that candidate first resigns their existing
21     “employment.” That is not the law.
22           Plaintiffs’ theory makes no sense given the intent of California law is decidedly not
23     to restrict employee mobility. Rather, California’s “‘settled legislative policy’ … favors
24     ‘open competition and employee mobility.’” Hendrickson v. Octagon Inc., 225 F. Supp. 3d
25     1013, 1026 (N.D. Cal. 2016) (quoting Edwards, 44 Cal. 4th at 945 (discussing Business
26     and Professions Code § 16600, which renders void any contract “by which anyone is
27     restrained from engaging in a lawful profession, trade, or business of any kind.”); Silguero
28     v. Creteguard, Inc., 187 Cal. App. 4th 60, 68 (2010) (holding Cal. Bus. & Prof. Code
                                               5
          WALMART’S BENCH BRIEF REGARDING WHETHER 33 INDIVIDUALS WERE EMPLOYED AT AWS VOTE
     Case 5:17-cv-01415-AB-KK Document 259 Filed 03/25/19 Page 7 of 8 Page ID #:12703



 1     Section 16600 “protects the important legal right of persons to engage in businesses and
 2     occupations of their choosing”) (internal quotation and citation omitted).
 3           Further still, Plaintiffs’ theory, if adopted, would require all California employers to
 4     fully on-board employees—and provide all employee benefits and rights—at the moment
 5     of acceptance, which is plainly not the intent of numerous statutes. Walmart, like nearly all
 6     employers in California, extends conditional offers with the understanding that the
 7     prospective employee will come in on his or her first day of work to verify authorization to
 8     work in the United States and receive various disclosures mandated by federal and
 9     California law. But if Plaintiffs’ theory were adopted, every employer in California that
10     does this would immediately be in violation of federal and state law concerning on-
11     boarding of new hires.
12           For example, federal law provides “it is unlawful for a person or other entity . . . to
13     hire for employment in the United States an individual” without securing documentary
14     proof that the individual is authorized to work in the United States (an I-9 form), 8
15     U.S.C.A. § 1324a(a)(1)(B)(i) (emphasis added), and having that proof available for
16     inspection “beginning on the date of the hiring” id., § 1324a(b)(3) (emphasis added).
17     Failure to do so could result in civil penalties of “not less than $224 and not more than
18     $2,236 for each individual with respect to whom such violation occurred….” 8 C.F.R. §
19     274a.10(b)(2). Similarly, the California Labor Code requires that employers provide a
20     Wage Theft Notice “[a]t the time of hiring.” Cal. Labor Code § 2810.5(a)(1). Thus, if
21     Plaintiffs’ theory were adopted, and employment begins the moment a prospective at-will
22     employee states he or she intends to accept employment, then countless employers are (and
23     have been) violating the law. Additionally, if Plaintiffs’ interpretation were correct, then
24     all California employers now suddenly face potential exposure for not providing all
25     employee benefits from the moment of acceptance, such as health insurance, retirement
26     plan participation, and accrued vacation. California employers would be liable for the
27     actions of all those who accept employment but have yet to perform a minute’s work, and
28     would have to immediately convey policies regarding off-the-clock work, incurring
                                               6
          WALMART’S BENCH BRIEF REGARDING WHETHER 33 INDIVIDUALS WERE EMPLOYED AT AWS VOTE
     Case 5:17-cv-01415-AB-KK Document 259 Filed 03/25/19 Page 8 of 8 Page ID #:12704



 1     business expenses, and the like, or face liability based on the acts of these supposed (but
 2     not onboarded) “employees.” Plaintiffs’ proffered conclusion is not the law, and would by
 3     contrary to multiple other statutes, holding, and policies of the state of California.
 4     II.      CONCLUSION
 5              Whether the 33 prospective at-will employees are “affected employees” within the
 6     meaning of Section 511 who should have received notice and an opportunity to vote in the
 7     AWS elections, is a question for the Court, not the jury, to decide. As set forth above,
 8     Walmart respectfully submits that the law and the intent of the law demonstrates that the
 9     answer to this question is plainly: “No.”
10                                             Respectfully submitted,
11     DATED: March 25, 2019                   GREENBERG TRAURIG LLP
12
                                               By /s/ Mark D. Kemple
13                                             Attorneys for Defendants
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  7
             WALMART’S BENCH BRIEF REGARDING WHETHER 33 INDIVIDUALS WERE EMPLOYED AT AWS VOTE
